Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
the claimed invention was patented, described in a printed publication, or
in public use, on sale, or otherwise available to the public before the effective
filing date of the claimed invention.

Claims 1, 10, 11, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krafka et al. (US 4,725,026) (hereinafter Krafka).
Regarding claim 1, Krafka discloses a flap support mechanism (Fig. 1) comprising: 
a track (11: toothed track, Fig. 2) rotatably connected (11: toothed track, Fig. 2) with a pivoting joint (joint of 19: attachment boss) to an aft fitting (19: attachment boss, Fig. 3) of a wing (3: rear wing portion, Fig.4: rear spar of wing, Fig. 1); and 
a forward roller (12 forward positioned: six gear wheels, Fig. 1) and an aft roller (12 aft positioned: six gear wheels, Fig. 1) extending from a flap structure in flap (2: a landing flap, Fig. 1, column 2, line 65: gear wheels 12 are attached to the landing flap 2), said forward roller and said aft roller constrained in a slot (Fig. 2: gear wheels 12 can be seen constrained in guide channel 9) in the track, said slot (9: guide channel and 11: tooth track) having a profile configured to induce both translation and rotation in the flap (i.e. curved track, Fig. 1-2) with respect to the pivoting joint (Figs. 1, 2 and 3), in concert with rotation of the track about the aft fitting (col. 3, line 43: The spindle 18 is hinged at the wing spar 4 with an attachment boss 19), thereby allowing an outboard edge or an inboard edge of the flap to passively mirror motion of the flap induced by an actuator driven primary main flap support (10: actuator driven sliding carriage, Fig. 1, (col. 3, line 1:  The sliding carriage 10 is actuated by a rotating shaft 13 which is driven, for example, by an electrical or hydraulic motor (not shown)).
Regarding claim 10, Krafka disclose the flap support mechanism of claim 1 wherein the aft fitting is connected to a rear spar of the wing (Figs. 1 and 3).
Regarding claim 11, Krafka discloses an aircraft having a flap system (Fig. 1) comprising: 	
a wing (3: wing portion, Fig. 1) having a rear spar (4: rear spar, Fig. 1);  
a flap (2: a landing flap, Fig. 1) supported from the wing  by at least one primary support (1: cantilevered support, Fig. 1) with an actuator driven mechanism (10: actuator driven sliding carriage 10, Fig. 1), (col. 3, line 1:  The sliding carriage 10 is actuated by a rotating shaft 13 which is driven, for example, by an electrical or hydraulic motor (not shown)).
 for deployment of the flap; and 
a passive auxiliary support (Fig. 1) having 
    an aft fitting (7: fitting, Fig. 1) connected to the rear spar (Fig. 1)
    a track (11: toothed track, Fig. 1) rotatably connected with a pivoting joint (via the joint of 19: attachment boss) to the aft fitting (Fig. 1), said track having a slot (9: guide channel, Fig. 2); and 
    a forward roller (12 forward, Fig. 1) and an aft roller (12 aft, Fig. 1) extending from a flap rib (2: a landing flap, rib structure is implied, Fig. 1), said forward roller and said aft roller constrained in the slot in the track (Fig. 2: gear wheels 12 can be seen constrained in guide channel 9), said slot having a profile configured to induce both translation and rotation in the flap (i.e. curved track, Fig. 1-2), with respect to the pivoting joint (see Figs. 1-3), in concert with rotation of the track about the aft fitting (col. 3, line 42: The spindle 18 is hinged at the wing spar 4 with an attachment boss 19.), thereby allowing an outboard edge or an inboard edge of the flap to passively mirror motion of the flap induced by the actuator driven mechanism of the at least one primary support (Figs. 1 and 3).
Regarding claim 17, Krafka discloses a method for deployment of a flap comprising: 	constraining a forward roller and an aft roller (12: six gear wheels, forward most, aft most, Fig. 1) laterally extending from a flap rib (2, Fig. 1) in a slot (9: channel, Fig. 2) in a track (11: toothed track, Fig. 1,2) rotatably connected with a pivoting joint (via 19: attachment boss) to an aft fitting of a wing (3: rear portion of wing, 7: fitting);	 
deploying the flap from a stowed position (2: flap retracted, 2a: flap extended, Fig. 1);
translating the flap relative to the track (column 2, line 65: “ The landing flap 2 is extended or retracted in the direction of the guide channel 9 by movement of the sliding carriage 10...”) and the pivoting joint (col. 3, line 40: The fitting 7 …, also carries the actuator 8 which can move a spindle 18 or which moves along the spindle 18. The spindle 18 is hinged at the wing spar 4 with an attachment boss 19.) and 
rotating the track about the pivoting joint in concert with the translation of the flap (col. 1, line 27: the extension of the flap and the change in the camber can be actuated collectively or separately from each other in a simple manner),
wherein said forward roller and said aft roller moving aft in the slot control deflection of the flap allowing an outboard edge or an inboard edge of the flap to passively mirror extending motion of the flap induced by an actuator driven primary main flap support (10: actuator driven sliding carriage 10, Fig. 1), (col. 3, line 1:  The sliding carriage 10 is actuated by a rotating shaft 13 which is driven, for example, by an electrical or hydraulic motor (not shown)), (col. 1, line 27: The present invention is directed toward provision of a wing with an extendable flap and a variable camber in which the extension of the flap and the change in the camber can be actuated collectively… An open-ended guide channel is formed in the cantilevered support within which the flap is movable and a sliding carriage equipped with gear wheels is displaceable within the channel by means of hinged rods interposed between the wing and the sliding carriage. A toothed rack on the flap member engages with the gear wheels on the sliding carriage in order to displace the flap….The wing and the flap are jointly mounted for pivotal movement about an axis for varying the wing camber).
Regarding claim 18, Krafka discloses the method of claim 17 further comprising retracting the flap from a deployed position (column 2, line 65: The landing flap 2 is extended or retracted in the direction of the guide channel 9 by movement of the sliding carriage), translating the flap relative to the track and rotating the track relative to the aft fitting (column 3, line 1: The sliding carriage is actuated by a rotating shaft 13...A hinged crank 14 is positioned upon the rotating shaft 13 and, on its part, is connected with a connecting rod 15 which drives the sliding carriage 10.) and (col. 3, line 43: The spindle 18 is hinged at the wing spar 4 with an attachment boss 19), wherein said forward roller and said aft roller moves forward in the slot controlling deflection of the flap allowing the outboard edge or the inboard edge of the flap to passively mirror retracting motion of the flap induced by the actuator driven primary main flap support (col. 1, line 27),(10: actuator driven sliding carriage 10, Fig. 1), (col. 3, line 1:  The sliding carriage 10 is actuated by a rotating shaft 13 which is driven, for example, by an electrical or hydraulic motor (not shown)).

Allowable Subject Matter
Claims 2-9, 12-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Krafka is considered the nearest prior art. Krafka teaches a roller and track flap support mechanism, however the system of Krafka fails to teach a forward lug on the track, a clevis attachment on the aft fitting or a spherical bearing and pin system for the rotatable connection. Krafka does not specify the connection means of the gear wheels/rollers to the rib as being roller pins, nor does it specify connecting said wheels/rollers to a closeout rib. Furthermore, Krafka does not configure the wheels/rollers to prevent torsional force to the flap or accommodate overtravel of the flap with the length of the guide channel and track. It would not have been obvious to modify Krafka to incorporate these features.

Response to Arguments
	In response to the argument at the bottom of page 7 and top of page 8: “Claim 1, as amended, requires “a track rotatably connected with a pivoting joint to an aft fitting of a wing; and a forward roller and an aft roller, said forward roller and said aft roller constrained in a slot in the track, said slot having a profile configured to induce both translation and rotation in the flap with respect to the pivoting joint, in concert with rotation of the track about the aft fitting” (emphasis added). This configuration allows passive mirroring of motion of the flap induced by actuation at a “an actuator driven primary main flap support.” The flap translates and rotates with respect to the pivoting joint while also “drooping” by nature of following the track. This freedom of rotation about the pivoting joint facilitates the passive nature of the auxiliary support. The disclosed structure in Krafka provides “drooping” motion of the flap during translation. However, that motion is not a rotation about the axle 6…”, Examiner does not assert that the particular rotation of the track about the aft fitting occurs strictly about axle 6, therefore the argument is moot. 	
	Applicant further argues at the top of page 9 that “No rotation of the support 1 about axle 6 is required for extension of the flap 2”. Again because examiner does not refer to the pivoting joint set forth in the claims as axle 6, the argument is moot.
	Overall applicant argues, at the bottom of page 10 that “ Krafka does not disclose or suggest a track with a slot having a profile configured to induce both translation and rotation in the flap with respect to the pivoting joint in concert with rotation of the track about the aft fitting, and Krafka does not anticipate claim 1.” Arguments for claims 11 and 17 are similar. 
	The office respectfully disagrees, Krafka anticipates the claims as detailed in the above claim rejections. The teachings of Krafka col. 1, line 27 describe “The present invention is directed toward provision of a wing with an extendable flap and a variable camber in which the extension of the flap and the change in the camber can be actuated collectively or separately from each other in a simple manner”. The actuating elements allowing an extension of the flap (translation) and a change of camber (rotation) are all arranged within the contour of the cantilevered supports. Furthermore, the profile or shape of the toothed track and slot disclosed by Krafka provide a translation and a rotation of the flap. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642